Citation Nr: 1024825	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 
1990 and September 12, 2002, to February 8, 2003, and from 
February 14, 2003, to December 2, 2003, with additional service 
in the Army National Guard, to include a period of active duty 
for training in August 2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, 
Florida.

The Board notes that the Veteran and his representative have 
submitted additional evidence directly to the Board and waived 
the Veteran's right to have this evidence initially considered by 
the RO.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The issue of entitlement to service connection for right shoulder 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's current left shoulder disability is 
etiologically related to his active service.

2.  The Veteran's current cervical spine disability is 
etiologically related to a period of active duty for training.

CONCLUSION OF LAW

1.  The criteria for the establishment of service connection for 
a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 

2.  The criteria for the establishment of service connection for 
a cervical spine disability are met.  38 U.S.C.A. §§ 101, 106, 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for service connection.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Shoulder

The Veteran contends that he hurt his left shoulder while pulling 
on a gate while on active duty.  

The Veteran's service treatment records indicate treatment for 
left shoulder pain beginning in July 2003.  In a November 2003 
report of medical assessment, it was noted that the Veteran had 
missed duty for longer than three days since his last medical 
assessment for left shoulder pain.  Additionally, an April 2004 
National Guard statement indicates that the Veteran had left 
shoulder pain.  

When the Veteran established medical care with the VA during 
March 2004, he indicated that he had hurt his left shoulder while 
pulling a rope during January 2003 while deployed.  

VA treatment records indicate that the Veteran had a left 
shoulder arthroscopy during November 2009 for chronic left 
shoulder subacromial bursitis with impingement.    

Thus, taking into account the Veteran's documented in-service 
injury along with the chronicity of complaints since that time 
and the Veteran's credible testimony, the Board finds that the 
Veteran is entitled to service connection for his current left 
shoulder disability.  In so concluding, the Board has considered 
the VA medical opinion against the claim, but has not found it to 
be persuasive because the VA examiner essentially based the 
opinion on the absence of a continuity of treatment, something 
the law does not require.

Cervical Spine

The Veteran testified at his Travel Board hearing that his 
current neck disability is related to an August 2002 injury while 
serving in the National Guard and that he has had stiffness and 
discomfort in his neck since that time.

The Veteran's service treatment records from the Puerto Rican 
National Guard indicate that he had a neck injury during August 
2002 while he was serving on active duty for training.  Another 
soldier fell on him while the Veteran was on a stretcher during 
an exercise, landing on his neck and face.  The examiner 
indicated that there were no deficit in range of motion and no 
neurological deficit at that time.  There is no mention of a neck 
pain or problem in the Veteran's service treatment records during 
his period of active duty from September 2002 until December 
2003.  

The first indication of a problem with the Veteran's cervical 
spine post-service was in April 2006 when an MRI of his cervical 
spine with contrast revealed a mild broad disc bulge with minimal 
flattening of the thecal sac.  At C5/6, there was also a broad 
disc bulge which touched the thecal sac and ventral cord without 
cord compression.  At C6/7, there was a small focal central disc 
protrusion.

Thus, taking into account the Veteran's documented in-service 
injury along with the chronicity of complaints since that time, 
the Board finds that the Veteran is entitled to service 
connection for his current cervical spine disability.  In 
reaching this decision, the Board has considered the VA medical 
opinion against the claim, but has also determined that this 
opinion is not persuasive because the VA examiner essentially 
based the opinion on the absence of a continuity of treatment, 
something the law does not require.


ORDER

Entitlement to service connection for left shoulder disability is 
granted.

Entitlement to service connection for cervical spine disability 
is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for right shoulder disability.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran testified during his March 2010 
hearing that his right shoulder disability was secondary to his 
now service-connected left shoulder disability.  A July 2005 VA 
treatment record indicates that the Veteran had right shoulder 
pain for the previous year.  A September 2005 VA treatment record 
indicates degenerative joint disease and tendonitis of the right 
shoulder were diagnosed.  In light of the Board decision granting 
service connection for left shoulder disability, the Board has 
determined that the Veteran should be afforded an additional 
examination to determine the etiology of his right shoulder 
disability. 

With regard to the Veteran's claim for service connection on a 
secondary basis, although the Veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in 
February 2006, that notice did not advise the Veteran of the 
elements of service connection on a secondary basis.  Thus, the 
Veteran must be so notified on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Send the Veteran a VCAA notification letter 
which provides the required notice in response 
to his claim for service connection for his 
right shoulder disability on a secondary basis.  

2.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Tampa VAMC.

3.  Then, the Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the etiology of any 
current right shoulder disability.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's right shoulder disability is 
etiologically related to the Veteran's active 
service or was caused or worsened by a 
service-connected disability.

The rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


